Order filed July 12, 2018




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00994-CR
                                    ____________

                             JERRY YORK, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                   On Appeal from the Co Crim Ct at Law No. 16
                              Harris County, Texas
                         Trial Court Cause No. 2078507

                                      ORDER

      The reporter’s record in this case was filed March 7, 2017. According to the
record filed, the trial court admitted five exhibits for the State, and two exhibits for
the defendant. Those exhibits were not filed at the time the reporter’s record was
filed. Because a complete reporter’s record has not been filed timely, we issue the
following order.

      We order Mubarak Oladejo, the official court reporter, to file the exhibits in
this appeal on or before July 26, 2018. We note that State’s Exhibit 4 is a video.
The court reporter is ordered to file State’s Exhibit 4 in a reviewable format at the
time the remaining exhibits are filed.

                                   PER CURIAM